ON MOTION FOR REHEARING,
Mr. Chief Justice Del Toro
delivered the opinion of the court.
The questions involved in the two cases herein being the •same, they were considered in a single opinion. In both cases the appellant has filed identical motions for rehearing, which we will consider together.
In the motions there is transcribed the text of an. act approved by the Legislature at its last session authorizing the utilization of any balance remaining on June 30, 1930 in the fund entitled “Coffee Protection Fund” created by Act No. 19 of April 19, 1928, (after covering expenses of inspection and auditing required by said Act No. 19), for the promotion *768of agriculture and of rural education in the coffee zones of tlie Island through, the establishment of experimental and demonstration farms. The appellant maintains that the passage of such an act by the Legislature upholds his contention, namely, that what Act No. Í9 of Í928 has imposed is a tax and not an inspection fee.
The fact that provision is made for the disposal of any balance remaining after defraying the expenses incidental to the execution of Act No. 19 of 1928, especially in the manner prescribed by the Act of 1930, has not of itself the scope attributed to it by the appellant, who has not cited to us any decision supporting his contention.
It is also urged that this court has disregarded its own previous rulings in Benitez Sugar Co. v. Aboy, 34 P.R.R. 33. That decision was not ignored as claimed; what occurred is that the case cited was not applicable. It was held in that case, citing section 1 of Act No. 17 of 1920, that “under this section it is clear that any tax in Porto Rico is covered by its terms”; and what we have decided in the present cases is that Act No. 19 of 1928 imposes an inspection fee, not a tax. No property or excise taxes are involved here.
It should not be overlooked that, although the principal ground of our decision affirming the judgments rendered by the District Court of Ponce was that the plaintiff was not entitled to resort to the remedy provided by Act No. 8, 1927, in regard to- the recovery of taxes paid under protest, both the district court and this court considered the cases on their merits and concluded that the act impugned was valid.
On this aspect of the cases, the motions for rehearing reiterate arguments which had been previously submitted and considered. Our views in this connection are unchanged.
Other arguments adverting to the absence of amendments to said Act No. 19 of 1928 reducing the fees, to the difficult situation which is claimed will arise in the Island by reason of the decision of this court now sought to be reconsidered, *769and to tlie possible danger that under the eloak of an inspection fee a real tax may be imposed — are not regarded by ps as sufficient to justify the setting aside of our former judgment. It might perhaps be opportune here to call attention to the fact that Congress has not aply abstained from interfering — although it has the power to do so — •'with the action of the Legislature in this matter, but it has gone further and recently authorized the Legislature “to impose tariff duties upon coffee imported into Porto Rico, including coffee grown in a foreign country coming into Porto Rico from the United States. ’ ’
The motions for rehearing must be denied.
Mr. Justice Wolf dissented.
: